Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 4, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective February 22, 1975 because he voluntarily left his employment without good cause. The question of whether one’s separation from employment was for good cause within the meaning of the Labor Law is one solely within the province of the board and, if its determination is supported by substantial evidence, it must be affirmed (cf. Matter of Rubinstein [Catherwood], 33 AD2d 950). Claimant contends that the duties he was requested to perform were not within the scope of the work classification assigned to him. Instead of availing himself of the grievance procedures open to him *1023through his union, however, he simply left his employment. At the hearing, in response to an inquiry concerning his failure to take advantage of the grievance procedures, claimant stated that he did not so proceed because he didn’t like to work for this employer anyway. Hence, there is substantial evidence to support the board’s decision that claimant voluntarily left without good cause. Decision affirmed, without costs. Koreman, P. J., Mahoney, Main, Larkin and Herlihy, JJ., concur.